Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because  legal phraseology such as “The present invention” is used.  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “corresponding control protection circuit” as recited in claim 2 and 9  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1,it appears that the scope of the claim is incomplete since it is unclear what electrical signals have been measured in order to detect whether the sub-modules are capable of operating normally or not and which device is used to perform such task?
In claims  2 and 9, it is unclear what “a corresponding control protection circuit” comprises of. It appears that it is not shown in any of drawings.
In claims 3 and 10 , it is unclear under what electrical signals have been detected or measured in order to know when   “a single sub-,module” is turned on and when the remaining modules which are not tuned on”
In claims 4 and 11, it is unclear how  “a certain probability algorithm”  is defined.
In claim 5, it is unclear  what electrical signals  have been measured or detected in order to determine whether the sub modules are from an off state to an on-state or in an on-state or from an on-state to an off state? It appears that the scope of the claim is incomplete.
In claim 6, it is unclear what electrical signals  have been measured or detected in order to determine whether the sub modules  can be normally turned on,  cannot be turned on in the sub-modules ? It appears that the scope of the claim is incomplete.

 The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.
Claims 7 and 12-14 are allowed. The prior art does not disclose a bypass thyristor valve group inspection control apparatus for inspecting sub-modules in a bypass thyristor valve group, comprising a valve group control unit, a valve-based electronic unit, and a thyristor control unit, wherein the valve group control unit is configured to: divide the bypass thyristor valve group into N sub-modules, wherein N is greater than or equal to 2, N is a natural number, and each sub-module is formed by connecting one or more thyristors in series; detect a forward voltage born by the bypass thyristor valve group during normal operation; sequentially send a 
control pulse to the valve-based electronic units of different sub-modules of the bypass thyristor valve group according to a certain time period; receive sub-module turn-on signals of the valve-based electronic units; and if no sub-module turn-on signal of the valve-based electronic units is received, send an alarm signal; the valve-based electronic unit is configured to receive the control pulse of the valve group control unit and a thyristor-born forward voltage signal of the thyristor control unit, receive a thyristor turn-on signal of the thyristor control unit, send a trigger pulse to the thyristor control unit, and send the sub-module turn-on signal to the valve group control unit; and the thyristor control unit comprises a control circuit, configured to receive the trigger pulse of the valve-based electronic unit, send the thyristor-born forward voltage signal to the valve-based electronic unit, and send the thyristor turn-on signal to the valve-based electronic unit as recited in claim 7. Claims 12-14 depend from allowed claim 7, they are also allowed accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Trainer et al (pat# 6,934,268) disclose Power Electronic Converter For Use In High Voltage Direct Current Power Transmission.
Asplund (pat# 5,999,388) disclose Method And Apparatus For Limiting Current In A Direct Voltage Network Of A Power Transmission System.
Guth et al (Pat# 4,689,733) disclose Method For Reducing Dynamic Overvoltages In An Alternating-current System To Which A Direct-current System Is Connected.
Tamii (Pat# 4,358,688) disclose Controllable Voltage Converter System Having A High Switching Speed.
Demarest et al (pat# 4,117,527) disclose Solid State Valve Thermal Protection For HVDC Power Converters.
Barakaev et al (pat# 4,015,170) disclose Method For Overvoltage Protection Of HVDC Transmission Line Systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867